DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 depends on a cancelled claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 39-43, 45, 48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2007/0205523).
Regarding claim 33, the reference Kojima discloses a structure (1, 10, 20, 29, 38, 63, 64, 73, 82) that is used in the treatment of a fluid (see Figs. 1-12), comprising: 
a body (e.g., the inner cylindrical tube 5 shown in Fig. 1) having an axis; 
at least one curved fluid flow path (e.g., the fluid flow path defined between elements 3, as best shown in Fig. 1) that rotates around the axis of the body, and extends continuously along at least a portion of the body (see para. [0063]), 
wherein the body comprises a plurality of sheets (3), each sheet having a helicoidal structure and forming a continuous surface that rotates around the axis of the body and extends along the at least a portion of the body (see paras. [0063]; [0065]), and 
wherein the at least one flow path is defined by at least one of the sheets (3), and wherein each of the at least one flow path rotates around the axis with a constant radius (see paras. [0063]; [0065]; Figs. 1-12).
Regarding claim 39, the reference Kojima discloses the structure, wherein the at least one flow path comprises one or more walls (2, 5) that extend away from a surface of the one or more sheets (see para. [0063]; Figs. 1-12).
Regarding claim 40, the reference Kojima discloses the structure, wherein the body has a plurality of mutually isolated flow paths (see para. [0063]; Figs. 1-12).
Regarding claim 41, the reference Kojima discloses the structure, wherein the flow paths are coaxially arranged (see para. [0063]; Figs. 1-12).
Regarding claim 42, the reference Kojima discloses the structure, wherein the flow paths are arranged linearly relative one another (see paras. [0077]; [0080]; [0083]; [0089]-[0091]; Figs. 8-12).
Regarding claim 43, the reference Kojima discloses the structure, wherein a wall delimits the mutually isolated flow paths (see  paras. [0077]; [0080]; [0083]; [0089]-[0091]; Figs. 1-12).
Regarding claim 45, the reference Kojima discloses the structure, wherein the at least one flow path is provided with one or more apertures (see para. [0063]; Figs. 1-12).
Regarding claim 48, the reference Kojima discloses the structure, wherein the structure forms a modular structure unit, and wherein a plurality of modular structure units can be combined with one another to form a structure assembly (see paras. [0077]; [0080]; [0083]; [0089]-[0091]; Figs. 8-12).
Regarding claim 50, the reference Kojima discloses a structure assembly comprising a plurality of the modular structure units (see paras. [0077]; [0080]; [0083]; [0089]-[0091]; Figs. 8-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2007/0205523).
Regarding claim 47, the claim depends from claim 33 such that the reasoning applied to claim 33 is applied herein for the dependent portion of the claim. The reference Kojima it silent with respect to a diameter of the structure being 100 mm or less. However, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 52, the claim depends from claim 50 such that the reasoning applied to claim 50 is applied herein for the dependent portion of the claim. The reference Kojima teaches that the assembly can be made to have a diameter of 1000 mm or more (see para. [0079]). The reference Kojima, however, does not specifically disclose wherein a maximum diameter of the assembly is 500 mm or less. However, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Allowable Subject Matter
Claims 37, 38, 44, 49, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 37 and 38, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the at least one flow path is formed by or comprises a plurality of corrugations in the plurality of sheet, as recited in claim 37.
Regarding claim 44, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the at least one flow path is provided with one or more protrusions that increase a surface area of the flow path, as recited in claim 44.
Regarding claim 49, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: where a perimeter of the body is defined by a polygon such that adjacent bodies can be tessellated with one another to form the structure assembly, as recited in claim 49.
Regarding claim 51, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein a diameter of the structure assembly is at least two times a diameter of one of the plurality of modular structure units, as recited in claim 51.
Response to Arguments
Applicant's arguments filed on 27 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Kojima does not disclose that each blade has a helicoidal structure or form a continuous surface that rotates around the axis of the body and extends along the at least a portion of the body (see Remarks, page 6).
The examiner respectfully disagrees. According to the teachings of Kojima (see paras. [0063] and [0065]), each spiral blade (3, 12, 22, 31, 40, 56, 66, 75, 84) illustrated in Figures 1-12 can be formed of a perforated plate material formed into a spiral shape, and that each spiral blade can extend along the at least a portion of the body (i.e., the inner cylindrical tube 5 as shown in Fig. 1). Further, as best illustrated in Figures 1 and 3 of the reference Kojima and described at paragraph [0065], each spiral blade form a continuous surface that rotates around the axis of the body. Thus, the spiral blades (3, 12, 22, 31, 40, 56, 66, 75, 84) taught by Kojima can appropriately be equated to the plurality of sheets defined in claim 33. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774